Evans, Judge.
Defendants were indicted for distributing obscene materials. Motions to dismiss and to quash the indictments were filed, heard and denied. Defendants then pleaded guilty and were sentenced to serve twelve months, to be probated upon compliance with certain conditions and payment of a fine. Despite their plea of guilty, defendants appealed to the Supreme Court of Georgia on February 1, 1974.
On February 15,1974, that court ordered these cases *7transferred to this court for lack of jurisdiction. No enumeration of errors was filed within 20 days as required (see Rule 21 (c)). On March 15, 1974, 43 days after the case was docketed, this court, under Rule 14 (a), ordered appellants to file enumerations of error and briefs "no later than 4:30 p.m., March 20, 1974, or, as an alternative [to] withdraw the appeal.” This order was not complied with, but one day after expiration of the time allowed, on March 21, 1974, defendants filed enumerations of error, a motion to consolidate the cases, and a consolidated brief. Held:
Submitted May 9, 1974
Decided May 23, 1974.
Bruce Lowry, Gilbert H. Deitch, for appellants.
The appeals are stale and imperfect, and this court has no jurisdiction of the appeals. Benfield v. State, 224 Ga. 139 (160 SE2d 398); Noles v. Lee, 221 Ga. 811 (147 SE2d 445); City of Atlanta v. King, 122 Ga. App. 1 (176 SE2d 247); Hull v. Campbell, 130 Ga. App. 637 (204 SE2d 312); Taylor v. Columbia County Planning Commission, 232 Ga. 155 (205 SE2d 287). Accordingly, the appeals are dismissed.

Appeals dismissed.


Panned, P. J., and Webb, J., concur.